DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 was filed after the mailing date of the application on 07/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9 and 15 recite the limitation “a therapeutic amount of sodium bicarbonate”. It is unclear what amount of sodium bicarbonate is claimed. The specification fails to disclose the limitation.  The Examiner notes that “a therapeutic amount” is a term of degree, and what is a therapeutic amount for one patient, might differ from the amount needed for a different patient.  

Claim 1, 3, 9 and 15 recite the limitation “more effectively removes”. It is unclear what it is more effective compared to.  	

	Claims 8, 11 and 18 recites the limitation “wherein the oral care composition is free of antimicrobial agents”. It is unclear what is the scope of the limitation and what the applicant considered to be an antimicrobial agent. Also, if a composition contains substances considered to be antimicrobial, by one of ordinary skills in the art; it is unclear what amount of these substances would be considered antimicrobial, by the applicant, with respect to the scope of the claimed invention.      

	Claims 2-8 are rejected by virtue of their dependency on claim 1. 
	
	Claims 10-14 are rejected by virtue of their dependency on claim 9. 
	
	Claims 16-20 are rejected by virtue of their dependency on claim 15.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis
for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale,
or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.


Claims 1-5, 7-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ALDEN et al. (US 20070254260 A1), hereafter, Alden.

Regarding claim 1, Alden teaches “A method of treating teeth and gums within an oral cavity including treating the accessible surfaces and hard-to-reach surfaces of the teeth and gums” ([0025] and [0186]). Therefore, brushing the teeth and gums implementing Alden’s method and device would encompass the brush contacting both accessible and hard to reach surfaces as the brush is moved over and around the teeth and gums. Also, Alden teaches “providing an oral care composition including a therapeutic amount of sodium bicarbonate”; since Alden teaches a composition that could contain sodium bicarbonate ([0170] and [0184]). Alden teaches “providing a tool that generates hydrodynamic power”; since Alden discloses a power toothbrush, which is also, capable of dispensing an oral care composition (Figure 11, [0047]). Additionally, Alden discloses “applying the oral care composition ([0024] and [0025]) to the accessible surfaces and the hard-to-reach surfaces of the teeth and gums and generating hydrodynamic power within the oral cavity”; since Alden discloses an oral care composition, containing sodium bicarbonate, and a power toothbrush, designed to discharge oral care compositions, which has the necessary structures to apply an oral care composition to the accessible surfaces and the hard-to-reach surfaces of the teeth and gums and to generate hydrodynamic power within the oral cavity ([0047]). Therefore, Alden discloses a power toothbrush, which in combination with an oral care composition and saliva, is capable of producing hydrodynamic power. Alden discloses “wherein the combination of the oral care composition and the hydrodynamic power more effectively removes biofilm from the accessible surfaces and the hard-to-reach surfaces of the teeth and gums”; since it is well known in the art that the mechanical movement of a power toothbrush in combination with an oral care composition is capable of creating hydrodynamic power, which more effectively removes biofilm, than for instance: just applying an oral care composition to the oral cavity or just using a toothbrush without any oral care composition. 

Regarding claim 9, Alden teaches “A kit for treating teeth and gums within an oral cavity” (Abstract). Also, Alden discloses “a tool for generating hydrodynamic power (Figure 1, [0047]); since Alden discloses a power toothbrush, which in combination with an oral care composition, is capable of producing hydrodynamic power.  Alden discloses “an oral care composition including a therapeutic amount of sodium bicarbonate ([0170]), the oral care composition adapted to be applied to the teeth and gums ([0182]). Additionally, Alden discloses “wherein the hydrodynamic power generated within the oral cavity by the tool in combination with the oral care composition removes biofilm from accessible surfaces and hard- to-reach surfaces of the teeth and gums”; since Alden discloses an oral care composition containing sodium bicarbonate and a power toothbrush, which has the necessary structures to remove biofilm from accessible surfaces and hard- to-reach surfaces of the teeth and gums. Therefore, brushing the teeth and gums implementing Alden’s method and device would encompass the brush contacting both accessible and hard to reach surfaces as the brush is moved over and around the teeth and gums. Alden discloses “wherein the sodium bicarbonate in the oral care composition when combined with the hydrodynamic power more effectively removes biofilm”; since it is well known in the art that the combination of an oral care composition with a tool which generates hydrodynamic power is more effective at removing biofilm than just applying an oral care composition or just using the tool without any oral care composition.

As per claim 15, Alden discloses “A combination for treating teeth and gums within an oral cavity (Abstract). Alden discloses “a tool that generates hydrodynamic power ([0047]); since Alden discloses a power toothbrush, which in combination with an oral care composition, is capable of producing hydrodynamic power. Alden discloses “an oral care composition including a therapeutic amount of sodium bicarbonate ([0185]), the oral care composition adapted to be applied to the teeth and gums ([0182] and [0186]). Also, Alden discloses “wherein the hydrodynamic power generated by the tool within an oral cavity in combination with the oral care composition removes biofilm from accessible surfaces and hard- to-reach surfaces of the teeth and gums; since Alden discloses an oral care composition containing sodium bicarbonate and a power toothbrush, which has the necessary structures to remove biofilm from accessible surfaces and hard- to-reach surfaces of the teeth and gums. Therefore, brushing the teeth and gums implementing Alden’s method and device would encompass the brush contacting both accessible and hard to reach surfaces as the brush is moved over and around the teeth and gums. Alden teaches “wherein the sodium bicarbonate in the oral care composition when combined with the hydrodynamic power more effectively removes biofilm; since it is well known in the art that a power toothbrush in combination with the oral care composition, as disclosed by Alden, would generate hydrodynamic power, within an oral cavity, to remove biofilm from accessible surfaces and hard- to-reach surfaces of the teeth and gums. Also, it is well known in the art that the combination of an oral care composition with a tool that generates hydrodynamic power is more effective at removing biofilm than just applying an oral care composition or just using the tool without any oral care composition. 

Regarding claim 2 and 10; Alden teaches “wherein the tool is a power toothbrush, an ultrasonic scaler, or a dental water irrigator” ([0047]).

Regarding claim 3, Alden teaches “wherein the tool is a power toothbrush (Figure 11, [0047]) and further comprising mechanically scrubbing the accessible surfaces of the teeth and gums with the bristles (138) of the power toothbrush to remove biofilm, and generating, by the power toothbrush, the hydrodynamic power to remove biofilm from hard-to-reach surfaces of the teeth and gums”; since the toothbrush disclosed by Alden has all the necessary structures to mechanically scrub the accessible surfaces of the teeth and gum (Figure 6, member 138, [0047], [0058] and [0184]). Additionally, Alden discloses “wherein the sodium bicarbonate in the oral care composition when combined with the hydrodynamic power more effectively removes biofilm. Please see the above rejection of claim 1.  

Regarding claim 4, which reads “wherein the hard-to-reach surfaces of the teeth include interproximal surfaces of the teeth, surfaces in the gingival pockets, and lingual surfaces of the teeth”; Alden discloses a power toothbrush capable of dispensing an oral care composition, which has all the required structures to deliver the composition to interproximal surfaces of the teeth, surfaces in the gingival pockets, and lingual surfaces of the teeth (Figure 11, [0047]). Please see the above rejection of claim 1. 

Regarding claims 5, 12 and 19; Alden teaches “wherein the oral care composition is a toothpaste” ([0121]). Also, Alden teaches “a concentration of sodium bicarbonate in the oral care composition is between 24% and 51% by weight”; since Alden teaches a sodium bicarbonate paste with a concentration of sodium bicarbonate of 10-50% ([0185]). 

Regarding claims 7, 14 and 20; Alden teaches “wherein a concentration of sodium bicarbonate in the oral care composition is between 8.0% by weight and 51% by weight”; since Alden teaches a sodium bicarbonate paste with a concentration of sodium bicarbonate of 10-50% ([0185]).

Regarding claims 8, 11 and 18; Alden teaches “wherein the oral care composition is free of antimicrobial agents”; since Alden teaches a toothpaste which has non-antimicrobial ingredients ([0184]). Please note the essential ingredient embodiment of the toothpaste disclosed in ([0184]) and not the ingredients of the gel disclosed in the same paragraph.  

	As per claim 16, Alden teaches “wherein the tool is a power toothbrush (12) including a handle (24), a plurality of bristles (138) supported by the handle (24), and a power source (44) supported by the handle, the power source (44) being configured to drive the movement of the plurality of bristles (138). Additionally, Alden discloses “the plurality of bristles being configured to contact surfaces of the teeth to remove biofilm therefrom and generate hydrodynamic power that removes biofilm from hard-to-reach surfaces of the teeth and gums”; since the toothbrush disclosed by Alden has all the necessary structures to remove biofilm from the contact surfaces of the teeth and generate hydrodynamic power that removes biofilm from hard-to-reach surfaces of the teeth and gums. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alden; in view of Winston et at. (US 4943429 A), hereafter Winston. 

Regarding claims 6 and 13 Alden teaches an oral care composition with “a concentration of sodium bicarbonate in the oral care composition is between 8% and 17% by weight ([0185]); since Alden discloses a toothpaste with a concentration of sodium bicarbonate of 10-50% ([0185]). However, Alden fails to teach “wherein the oral care composition is a gel, mouthwash, or other liquid form. 

On the other hand, Winston discloses wherein the oral care composition is a gel, mouthwash, or other liquid form and a concentration of sodium bicarbonate in the oral care composition is between 8% and 17% by weight; since Winston discloses a gel to about 60% by weight and, preferably, about 5 to 35%, sodium bicarbonate.

Alden and Winston are considered to be analogous to the claimed invention because they are in the same field of oral cavity treatment compositions and method. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alden to incorporate the teachings of Winston to modify the delivery vehicle from paste to gel for improved taste and mouth feel, and varying foaming characteristics.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alden in view of Schaefer et al. (US-9154025-B2), hereafter Schaefer. 

Regarding claim 17, Alden teaches “the combination of claim 16”, please see the above rejection of claim 16. However, Alden fails to disclose “wherein the power toothbrush is a sonic toothbrush”. 

On the other hand, Schaefer discloses “wherein the power toothbrush is a sonic toothbrush”, since Schaefer discloses an oscillating brush that operates at sonic frequencies (see abstract, col 1, lines 30-35 and 55-60).

Alden and Schaefer are considered to be analogous to the claimed invention because they are in the same field of oral cavity treatment apparatus and method. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alden to incorporate the teachings of Schaefer to implement a brush which operates at sonic frequencies; in order to more effectively remove plaque and biofilm than a regular power toothbrush.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772